Title: 13th.
From: Adams, John Quincy
To: 


       I intended to have gone this day to Newbury-Port, but the weather was so excessively warm, that I determined this morn­ing to omit going, till to-morrow. I paid a visit to Judge Sargeant in the forenoon and spent a couple of hours there. Conversed upon political subjects. Saw Mr. Thaxter a few minutes. After dinner I went with Mr. and Mrs. Shaw, to see my classmate Eaton, but he was not at home. On our return we stop’d at Parson Adam’s, but neither was he to be found so that we then came home, and I passed the evening with my uncle.
      